935 F.2d 268Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Timothy Lewis FIELDS, Defendant-Appellant.
No. 90-5735.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 31, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  Samuel G. Wilson, District Judge.  (CR-90-3)
Louis Dene, Dene & Dene, P.C., Abingdon, Va., for appellant.
E. Montgomery Tucker, United States Attorney, Jerry W. Kilgore, Assistant United States Attorney, Abingdon, Va., for appellee.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Timothy Lewis Fields was convicted by a jury of being a felon in possession of a firearm in violation of 18 U.S.C. Sec. 922(g)(1).  He appeals his conviction and sentence and we affirm.


2
Fields maintains that the evidence was insufficient to support his conviction.  Fields and the arresting officer gave conflicting accounts of events leading to his arrest.  Fields testified that he borrowed a friend's jacket and did not know there was a gun in the pocket until it was found during a pat-down search.  The officer testified that after he found a shell under the driver's seat of Fields' car, Fields said, "It fits this," and pulled the gun out of his pocket.  The jury credited the officer's testimony over Fields' testimony and convicted him.  The credibility of witnesses is an issue solely for the jury and is not reviewable on appeal.    United States v. Saunders, 886 F.2d 56, 60 (4th Cir.1989).


3
Fields also contends that the district court erred in sentencing him when it failed to give him a two-level reduction in offense level for acceptance of responsibility.  However, Fields waived this issue when he failed to raise it in the district court.    United States v. Holguin, 868 F.2d 201, 205 (7th Cir.), cert. denied, 58 U.S.L.W. 3214 (U.S.1989).


4
We therefore affirm the conviction and sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.